Title: To Alexander Hamilton from Benjamin Walker, 10 July 1799
From: Walker, Benjamin
To: Hamilton, Alexander


          
            Dr Sir,
            Utica July 10th. 1799—
          
          I was in with the fever and ague when I read your Letter of 27 June—
          I have no means of consulting the Law as to the nature of the exigency which shall authorize the calling the Provisional Army into actual service—I think it is only in case of actual Invasion and in that case I could not decline the Command of a Regiment if it was offerd me—At the same time I wish you to understand that a sense of duty only can overcome the strong aversion I feel to take any part in public affairs and that I shall be better pleased if proper characters can be found without me—
          I have been so much sick of the world of late that I cannot call to mind any characters to recommend to you as Officers—At the request of his Brother I have given a Letter to Mr. Cornelius Kip—Of Kips bay near N York—who wishes to enter the Army—& would I believe made a good Subaltern—With much esteem & regard, I am dr Sir Your very Obed Servant
          
            Ben Walker
          
          Genl Hamilton
        